DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/19 is being considered by the examiner.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 2010/0251757 A1).
Regarding claim 1, Hasegawa teaches a motor unit comprising: 
a motor (6, fig 2) having a motor shaft (7) disposed along a central axis which extends in an axial direction (longitudinal direction, fig 2); and 
a cooling unit (fig 1) which cools the motor (6), wherein the cooling unit comprises: 
a first suction port (37), configured to suction a first refrigerant (oil, para [0069]) which cools the motor (6); 
a first discharge port (38), configured to discharge the first refrigerant suctioned from the first suction port (37); 
a second suction port (58), configured to suction a second refrigerant (para [0076]) which cools the first refrigerant by exchanging heat with the first refrigerant (para [0062]); and 
a second discharge port (59) , configured to discharge the second refrigerant suctioned from the second suction port (58, fig 2).

    PNG
    media_image1.png
    701
    502
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    566
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    358
    480
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    350
    504
    media_image5.png
    Greyscale

Regarding claim 12, Hasegawa teaches the first refrigerant is oil (para [0069]), and the second refrigerant is cooling water (para [0093]).
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the cooling unit comprises a first electric pump, configured to discharge the first refrigerant suctioned from the first suction port from the first discharge port; a second electric pump, configured to discharge the second refrigerant suctioned from the second suction port from the second discharge port; and a heat exchanger, configured to perform heat exchange between the first refrigerant suctioned from the first suction port and the second refrigerant suctioned from the second suction port as recited in claim 2, or the cooling unit comprises a first pump, configured to discharge the first refrigerant suctioned from the first suction port from the first discharge port; a second pump, configured to discharge the second refrigerant suctioned from the second suction port from the second discharge port; a heat exchanger, configured to perform heat exchange between the first refrigerant suctioned from the first suction port and the second refrigerant suctioned from the second suction port, and a pump motor, configured to drive the first pump and the second pump as recited in claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogata et al. (8,985,984 B2) teaches a rotary compressor (102) has a shaft (4), a cylinder (5), a piston (8), a first vane (32), a second vane (33), a first suction port (19), and a second suction port (20). The first vane (32) divides a space between the cylinder (5) and the piston (8) along a circumferential direction of the piston (8). The second vane (33) further divides the space divided by the first vane (32) along the circumferential direction of the piston (8) so that a first compression chamber (25) and a second compression chamber (26) having a smaller volume than the first compression chamber (25) are formed within the cylinder (5). The first suction port (19) introduces a working fluid into the first compression chamber (25). The second suction port (20) introduces a working fluid into the second compression chamber (26). The second suction port (20) is provided with a suction check valve (50).
Okaichi et al. (US 2011/0302954 A1) teaches a rotary-type fluid machine (10A) includes: a closed casing (1) having a bottom portion utilized as an oil reservoir, a rotary-type fluid mechanism (expansion mechanism) (15) that is provided in an upper portion of the closed casing (1) and in which working chambers (32, 33) in cylinders (22, 24) are partitioned into a suction side working chamber and a discharge side working chamber by vanes (28, 29), a shaft (5) having therein an oil supply passage (51) for supplying oil to the fluid mechanism (15), the shaft being connected to the fluid mechanism (15) and extending an oil reservoir (45), an oil pump (52) provided at a lower portion of the shaft (5), an oil retaining portion (65) for retaining oil, which is pumped up by the oil pump (52) and supplied through the oil supply passage (51), in a surrounding region around the fluid mechanism (15) to allow the partitioning members of the fluid mechanism (15) to be lubricated, the oil retaining portion formed so that the liquid level of the oil retained therein is positioned higher the lower face of the partitioning members (28, 29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834